Citation Nr: 0127173	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  00-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a back disability.  

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from July 1979 to December 
1979 and from January 1982 to November 1987.

This appeal arises from a rating decision of September 1998 
from the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).  The appeal was certified to the 
Board from the Roanoke, Virginia, RO.

In September 2001, the veteran and his spouse presented 
testimony before the undersigned member of the Board of 
Veterans' Appeals (Board) at the RO.

The veteran perfected appeals for service connection for a 
lumbar spine disability, fibromyalgia, and degenerative joint 
disease of the ankles, shoulders, right knee, and neck.  At 
his hearing and in a September 2001 statement personally 
signed by him, the veteran withdrew his appeals for service 
connection for fibromyalgia and left ankle, bilateral 
shoulder, right knee, and neck disabilities.  The veteran's 
testimony and statement constitutes written withdrawal of the 
substantive appeal with regard to these issues.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review appeals for entitlement to service 
connection for fibromyalgia and left ankle, bilateral 
shoulder, right knee, and neck disabilities.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2001).


REMAND

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  Regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), are 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the issues on appeal are liberalizing and are therefore 
applicable to this case.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In pertinent part, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim and will notify the claimant and the 
representative of any evidence or information not previously 
provided that is necessary to substantiate the claim.

The veteran was separated from service in December 1987.  In 
March 1988, the National Personnel Records Center (NPRC) 
forwarded the veteran's service medical records that were 
available to the RO.  The March 1988 rating decision that 
granted service connection for chondromalacia of the left 
patella notes the service medical records were incomplete.  
The veteran has submitted copies of service medical records 
that are not included with those medical records received 
from NPRC.  Therefore, the claims file does not contain all 
of the veteran's service medical records.  Accordingly, this 
case will be returned to the RO to request additional service 
medical records.

The veteran has indicated he is receiving Social Security 
disability benefits.  Records used for any disability 
determination(s) by that agency may provide probative 
evidence for assessing the veteran's claims.  Accordingly, 
this case will be returned to the RO to request records from 
the Social Security Administration.  

The veteran has submitted a May 1988 VA clinical record, and 
May 1988 and November 1988 VA X-ray reports from the VA 
Medical Center at Nashville, Tennessee.  This would indicate 
that the veteran received VA medical treatment within one 
year of his discharge from service.  In November 1999, the 
Nashville VA Medical Center provided copies of 1998 medical 
records and indicated that those were the only records 
maintained on the veteran.  However, the VA Medical Center 
did not indicate whether a search was made for any records 
that may have been retired to a records repository.  
Accordingly, this case will returned to the RO to request 
that the Nashville VA Medical Center obtain any records from 
1988 that may have been retired.  

At his hearing before the undersigned, the veteran indicated 
he had received private medical treatment from Dr. Thomas 
Pakusa.  The claims file does not contain records from this 
physician.  The veteran also indicated he had received 
private medical treatment from Dr. McConnell.  The claims 
file contains records of treatment from Dr. McConnell's 
practice from May 1997 to December 1997.  If the veteran has 
received treatment subsequent to this time, records of such 
treatment may provide probative evidence for assessing his 
claims.  Accordingly, this case will be returned to the RO to 
obtain such records.

An August 1997 private medical record notes the veteran had a 
previous injury to the lower lumbar spine while he was with 
Bristol Compressors for which there was a lawsuit.  The 
record also notes he had an MRI three years earlier.  Medical 
records related to this incident may provide probative 
evidence for assessing the veteran's claim.  Accordingly, 
this case will be returned to the RO to request medical 
records related to evaluation and treatment of this injury.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that NPRC 
provide any additional service medical 
records for the veteran.

2.  The RO should request that the Social 
Security Administration provide legible 
copies of any disability determination(s) 
made regarding the veteran and medical 
evidence used for such determination(s).  

3.  The RO should request legible copies 
of treatment records from the VA Medical 
Center at Nashville, Tennessee, from 
January 1988 to January 1989.  If these 
records have been retired to a records 
repository, action should be taken to 
retrieve such records.

4.  The veteran should be requested to 
provide the address and time period of 
treatment by Dr. Thomas Pakusa.  
Additionally, if the veteran has received 
treatment from Dr. McConnell subsequent 
to December 1997, he should provide the 
address where records of such treatment 
can be requested.

5.  Following receipt of the above 
requested information, the RO should 
request legible copies of medical records 
related to treatment of the veteran from 
the physicians identified, following 
receipt of any necessary authorizations 
for the release of such information.

6.  The RO should request that the 
veteran provide the name and address of 
the health care provider(s) who evaluated 
and treated his lumbar spine injury at 
the time he was with Bristol Compressors.  
The veteran should also provide 
approximate dates of treatment.  
Following receipt of the above 
information, the RO should request 
legible copies of medical records related 
to any lumbar spine treatment and 
evaluation, following receipt of any 
necessary authorizations for the release 
of such information.

7.  Following completion of the above, 
the RO should review the claims folder 
and ensure that the requested development 
has been completed.  The RO should 
consider whether further examination of 
the veteran is necessary to determine 
whether the claimed disabilities are due 
to service or a service connected 
disability, or whether the claimed 
disabilities are due to other causes.  
The RO should also undertake any other 
development it determines to be required 
to comply with the notification and duty 
to assist requirements of the VCAA.

8.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether service connection 
for a back and a right ankle disability 
can be granted.   

9.  If a benefit sought on appeal remains 
denied, the RO should issue a 
Supplemental Statement of the Case, and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Following completion of the above, the case should be 
returned to the Board for further appellate consideration, if 
appropriate.  By this REMAND, the Board intimates no opinion 
as to any final outcome of this case.  No action is required 
of the veteran until so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

